Citation Nr: 0516040	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1975 to May 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

Manifestations of the veteran's service-connected bipolar 
disorder result in no more than mild symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress and are controlled 
by medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for bipolar disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in November 2001 and March 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination report has been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was notified of the need for a VA examination, and one was 
accorded him in April 2004.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He identified four medical centers 
where he was treated, but failed to provide authorizations to 
obtain those treatment records, as requested by VA in March 
2004.  He was also advised what evidence VA had requested, 
and notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 


harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, as there is no evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See also Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.

The veteran's service medical records reveal that the veteran 
was first diagnosed with bipolar disorder in service, and was 
honorably discharged in connection 


therewith in May 1981 by order of the Physical Examination 
Board.  Private medical records from 1995 to 2001 reveal 
that, during this period, the veteran's mood was consistently 
stable, and that he slept well without sedatives.  Only one 
manic episode was reported, in May 2000, after the veteran 
was terminated from employment after 18 years with one 
company.  However, at that time, he reported feeling 
irritable and intolerant, for which a temporary increase in 
his medication was given.  He did not report feeling violent 
or depressed.  

In April 2004, a VA mental disorders examination was 
conducted.  The veteran reported no recent manic episodes.  
There was also no severe depression, and no depression that 
could be attributed to bipolar disorder.  The veteran was not 
irritable, suicidal, tearful, or particularly violent.  He 
did report worries about the stability of his job, and about 
his health, but the examiner did not find these to be 
extraordinary considering the veteran's age and physical 
conditions, to include diabetes.  The mental status 
examination found the veteran oriented, alert, and 
cooperative, with appropriate affect, and normal speech.  His 
associations were coherent and relevant.  His intellectual 
functioning was grossly intact.  There was no history of, or 
evidence of current, psychosis.  The veteran did not report 
nightmares, amnesia, sleepwalking episodes, or insomnia.  The 
examiner did find that the veteran was "down a bit," but 
attributed this to the veteran's weight control issues.  The 
diagnosis was bipolar disorder, "apparently under good 
control by his long-term psychiatrist."

The veteran's service-connected bipolar disorder is currently 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9432, which addresses bipolar 
disorder.  A noncompensable rating is assigned when there is 
a formal diagnosis, but symptoms are not severe enough to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during period of 
significant stress or symptoms; or, when 


symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  

A 30 percent rating is warranted when the occupational and 
social impairment results in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  Ratings of 50, 70, and 100 
percent are warranted as those symptoms increase in severity 
and continuity.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

The veteran seeks an initial rating for his service-connected 
bipolar disorder in excess of the 10 percent disabling 
originally assigned.  He states that he believes he has been 
fired from his last two jobs as a result of his disability.  
Through his representative, he argues that because he must 
continue to take lithonate in order to control his bipolar 
disorder, his disability rating should be higher.  

In the veteran's case, the evidence of record shows that the 
veteran's bipolar disorder is controlled through his regimen 
of continuous medication.  His last manic shift was reported 
in 2000.  Although he has changed jobs, there is no evidence 
of interruption in employment due to his disability, as he 
was able to find a new job almost immediately after leaving 
the last one.  Upon VA examination, the examiner found only 
minimal depressive feelings, with no evidence of abnormal 
anxiety, feelings of suspiciousness, or sleep impairment, and 
the veteran did not report any panic attacks.  

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for bipolar 
disorder as of the date of receipt of the veteran's claim, 
July 31, 2001.  See 38 C.F.R. § 3.400 (2004).  After review 
of the evidence, there is no medical evidence of record that 
would support a rating in excess of 10 percent for bipolar 
disorder at any time subsequent this date.  Id.; Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, an initial 
rating in excess of 10 percent disabling for 


the veteran's service-connected bipolar disorder is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for bipolar disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


